EXHIBIT99.1 BROADPOINT CLOSES ACQUISITION OF NEW JERSEY-BASED FIXED INCOME GROUP OF BNY CAPITAL MARKETS, INC. New York, NY, March 3, 2008 Broadpoint Securities Group, Inc. (NASDAQ: BPSG) today announced that it has completed its hiring of 47 employees of the New Jersey-based Fixed Income division of BNY Capital Markets, Inc. and the acquisition of certain related assets.BNY Capital Markets, Inc. is a subsidiary of The Bank of New York Mellon Corporation. The acquired group operates a comprehensive sales and trading platform that specializes in high yield, distressed, investment grade corporate, treasury, government agency, convertible bond, and equity securities.
